An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance with
the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.


               IN THE COURT OF APPEALS OF NORTH CAROLINA

                                     No. COA15-173

                                Filed: 15 September 2015

Guilford County, Nos. 13 CRS 79510, 79512, 79514

STATE OF NORTH CAROLINA

              v.

ASWAD MALIK JONES


       Appeal by Defendant from order entered 19 May 2014 by Judge V. Bradford

Long and judgment entered 3 July 2014 by Judge Edgar B. Gregory in Guilford

County Superior Court. Heard in the Court of Appeals 26 August 2015.


       Attorney General Roy Cooper, by Assistant Attorney General Michael Bulleri,
       for the State.

       Wait Law, P.L.L.C., by John L. Wait, for Defendant.


       STEPHENS, Judge.


       In this appeal, Defendant Aswad Malik Jones argues that the trial court erred

in denying his motion to suppress evidence which was later introduced against him

at his trial on several drug-related offenses and resulted in the jury’s return of guilty

verdicts on all charges against him. Because Jones failed to preserve this argument

for appellate review by allowing the evidence challenged in his suppression motion to
                                       STATE V. JONES

                                      Opinion of the Court



be admitted at trial without objection and further failed to properly raise plain error

in his appellate brief, we dismiss.

                         Factual and Procedural Background

      The charges on which Jones was convicted arose from a drug “sting” operation

conducted by Greensboro Police Department (“GPD”) officers at a local hotel on 19

May 2013. Mark Gilbert, who was facing unrelated drug charges in Guilford County,

had reported to GPD officers that he purchased cocaine from a man named Willard

Long several times in the past few weeks. As part of the sting, Gilbert telephoned

Long and arrange to purchase two ounces of cocaine from him, with the transaction

taking place at the hotel where the officers would be waiting. When Long arrived at

the hotel room, the officers arrested him at the door and asked to search his car. Long

consented, but that search and a search of Long’s person incident to his arrest yielded

only a small amount of cocaine, rather than the two ounces Long had agreed to deliver

to Gilbert. When Long was informed that he would be charged with simple possession

of cocaine, Long offered information about the man who was Long’s source for the two

ounces of cocaine. Long told the officers that the source could be found at the Utah

Place Apartments in Greensboro and described him as a light-skinned, older black

man with a goatee who drove a black BMW with Virginia license plates.

      A team of GPD officers went to the apartment complex and located a black

BMW in the parking lot. GPD Officer M.A. McPhatter, the lead officer on the hotel



                                             -2-
                                         STATE V. JONES

                                       Opinion of the Court



sting operation, transported Long to the apartment complex. After Long identified

the BMW as the source’s vehicle, McPhatter had Long call his source and cancel the

buy Long had previously arranged. Long complied, and shortly after the call was

completed, Jones walked out of the apartment complex to the BMW. Once Long

identified Jones as his source, GPD officers surrounded the vehicle and ordered Jones

to get out. The officers observed a handgun between the front seats of the BMW and

placed Jones in handcuffs. GPD Officer E.L. Shafer conducted a Terry frisk1 of Jones,

during which he detected an object in the area of Jones’ crotch. Shafer asked another

GPD officer, J.J. Pacific, to frisk Jones. Pacific also detected the object inside Jones’

pants and instructed Jones to remove it. Jones did so, revealing a large amount of

white powder in a plastic bag. The substance was later determined to be cocaine.

       On 3 September 2013, a grand jury indicted Jones on one count each of

possession with intent to sell or distribute, trafficking cocaine by possession,

trafficking cocaine by transport, and maintaining a vehicle. On 10 February 2014,

Jones filed a motion to suppress the cocaine obtained during the Terry frisk. Jones

filed an amended motion to suppress on 16 April 2014. The motions were heard on

16 April 2014. Jones argued that the cocaine seized during the Terry frisk must be

suppressed because it was obtained as the result of an unconstitutional search. The



1 In Terry v. Ohio, 392 U.S. 1, 20 L. Ed. 2d 889 (1968), the United States Supreme Court held that a
law enforcement officer may conduct a pat-down search to determine whether a person is carrying a
weapon.

                                               -3-
                                     STATE V. JONES

                                    Opinion of the Court



trial court denied Jones’ motion in open court on 25 April 2014 and entered a written

order memorializing its ruling on 19 May 2014.

         On 30 June 2014, Jones’ trial began, during which the State dismissed the

maintaining a vehicle charge. At trial, Jones did not object to the admission of the

cocaine discovered during the Terry frisk on 19 May 2013. On 3 July 2014, the jury

returned guilty verdicts on the three remaining charges. The trial court consolidated

the convictions for judgment, sentencing Jones to 35 to 51 months in prison and

imposing a $50,000.00 fine as a civil penalty. Jones gave notice of appeal in open

court.

                                       Discussion

         “A motion in limine is insufficient to preserve for appeal the question of the

admissibility of evidence if the defendant fails to further object to that evidence at

the time it is offered at trial. A criminal defendant is required to interpose at least a

general objection to the evidence at the time it is offered.” State v. Conaway, 339 N.C.
487, 521, 453 S.E.2d 824, 845-46 (citations omitted), cert. denied, 516 U.S. 884, 133
L. Ed. 2d 153 (1995). Where a defendant fails to object when such evidence is offered

at trial, his appellate review is limited to plain error. Id. (citation omitted); see also

N.C.R. App. P. 10(a)(4) (providing that an issue that was not properly preserved for

appellate review “may be made the basis of an issue presented on appeal when the

judicial action questioned is specifically and distinctly contended to amount to plain



                                           -4-
                                     STATE V. JONES

                                    Opinion of the Court



error.”). Further, an assertion of plain error for the first time in a reply brief is

insufficient to obtain such review. State v. Dinan, __ N.C. App. __, __, 757 S.E.2d
481, 485, disc. review denied, 367 N.C. 522, 762 S.E.2d 203 (2014) (noting that “a

reply brief is not an avenue to correct the deficiencies contained in the original brief”).

      At trial, Jones did not object to the admission of the cocaine discovered on his

person, which was marked as State’s Exhibit 1, or to Shafer’s testimony about or

identification of the cocaine.     Jones also failed to object to Pacific’s testimony

regarding the cocaine. Jones notes that he did object when McPhatter testified that

cocaine was discovered during the Terry frisk. However, our review of the transcript

reveals that Jones’ objection was not that the cocaine was obtained during an

unconstitutional search, but rather was based upon a contention that McPhatter’s

statement was hearsay: “Your Honor, objection. It’s not personal knowledge. He

[McPhatter] wasn’t there.      I believe his testimony was he wasn’t there.”          This

objection was thus insufficient to preserve any argument regarding the

constitutionality of the frisk. See State v. Taylor, 128 N.C. App. 394, 398, 496 S.E.2d
811, 814 (holding that a defendant’s failure to object on the grounds argued on appeal

waived the issue despite objection on other grounds), affirmed per curiam, 349 N.C.
219, 504 S.E.2d 785 (1998). In addition, McPhatter testified after Shafer’s and

Pacific’s unchallenged testimony about the cocaine and after the unchallenged

admission of State’s Exhibit 1, the cocaine itself. “Where evidence is admitted over



                                           -5-
                                   STATE V. JONES

                                  Opinion of the Court



objection and the same evidence has been previously admitted . . . without objection,

the benefit of the objection is lost.” State v. Perry, 159 N.C. App. 30, 36, 582 S.E.2d
708, 713 (citation and internal quotation marks omitted), disc. review denied, 357
N.C. 510, 588 S.E.2d 469 (2003). In sum, Jones failed to preserve for appeal the

question of the admissibility of evidence regarding the cocaine. Further, Jones does

not argue plain error in his original appellate brief, raising that argument for the

first time in his reply brief. Accordingly, Jones’ appeal must be

      DISMISSED.

      Judges MCCULLOUGH and ZACHARY concur.

      Report per Rule 30(e).




                                         -6-